Sub-Item 77C DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus New York Municipal Cash Management (the “Fund”) was held on February 12, 2010 at 12:00 pm. Out of a total of 1,248,114,999.230 shares (“Shares”) entitled to vote at the Meeting, a total of 435,634,790.790 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010 at 5:00 pm, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 365,957,805.490 49,704,084.080 Fund’s policy regarding borrowing 2. To approve the Fund’s 364,135,465.210 51,525,358.470 19,973,967.110 policy regarding lending 3. To permit investment in 378,711,685.210 51,610,260.970 5,312,844.610 other investment companies A Special Meeting of Shareholders of Dreyfus New York Municipal Cash Management (the “Fund”) was held on February 12, 2010 at 5:00 pm. Out of a total of 1,248,114,999.230 shares (“Shares”) entitled to vote at the Meeting, a total of 618,236,645.570 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 14, 2010, not having received the required vote of the holders.
